DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The Amendment filed on October 21st, 2021 is acknowledged.  By this amendment, claim 1 have been amended, claims 2, 9-15, and 17 previously been cancelled, and claim 21 has been newly added.  Accordingly, claims 1, 3-8, 16, and 18-21 are currently pending in this application and claim 1 is in independent form.  Applicant’s amendment to claim 1 has obviated the claim objection indicated in the previous office action.
					Allowable Subject Matter
Claims 1, 3-8, 16, and 18-21 are allowed over prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration of Applicant’s response filed on October 21st, 2021 (see Applicant’s persuasive arguments in the remarks on page 6, line 10 to page 12, line 8), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole taken alone or in combination, in particular, prior art of record does not teach “a method for forming a light emitting device comprising the following ordered steps (a) providing a first temporary layer over the stack of semiconductor layers, (b) depositing the reflective conforms to a top surface of the first temporary layer, (d) removing the first temporary 
Claims 3-8, 16, and 18-21 also allowed as being directly or indirectly dependent of the allowed independent base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892